


117 HR 1895 EH: Transportation Security Public Health Threat Preparedness Act of 2021
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB
117th CONGRESS1st Session
H. R. 1895
IN THE HOUSE OF REPRESENTATIVES
AN ACT
To enhance the preparedness of the Transportation Security Administration for public health threats to the transportation security system of the United States, and for other purposes.


1.Short titleThis Act may be cited as the Transportation Security Public Health Threat Preparedness Act of 2021. 2.DefinitionsFor purposes of this Act:
(1)AdministratorThe term Administrator means the Administrator of the Transportation Security Administration. (2)Appropriate congressional committeesThe term appropriate congressional committees means—
(A)the Committee on Homeland Security of the House of Representatives; and (B)the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate.
(3)DepartmentThe term Department means the Department of Homeland Security. (4)Sterile areaThe term sterile area has the meaning given such term in section 1540.5 of title 49, Code of Federal Regulations.
(5)TSAThe term TSA means the Transportation Security Administration. 3.Authorization of TSA personnel details (a)CoordinationPursuant to sections 106(m) and 114(m) of title 49, United States Code, the Administrator may provide TSA personnel, who are not engaged in front line transportation security efforts, to other components of the Department and other Federal agencies to improve coordination with such components and agencies to prepare for, protect against, and respond to public health threats to the transportation security system of the United States.
(b)BriefingNot later than 180 days after the date of the enactment of this Act, the Administrator shall brief the appropriate congressional committees regarding efforts to improve coordination with other components of the Department and other Federal agencies to prepare for, protect against, and respond to public health threats to the transportation security system of the United States. 4.TSA preparedness (a)Analysis (1)In generalThe Administrator shall conduct an analysis of preparedness of the transportation security system of the United States for public health threats. Such analysis shall assess, at a minimum, the following:
(A)The risks of public health threats to the transportation security system of the United States, including to transportation hubs, transportation security stakeholders, TSA personnel, and passengers. (B)Information sharing challenges among relevant components of the Department, other Federal agencies, international entities, and transportation security stakeholders.
(C)Impacts to TSA policies and procedures for securing the transportation security system. (2)CoordinationThe analysis conducted of the risks described in paragraph (1)(A) shall be conducted in coordination with the Chief Medical Officer of the Department of Homeland Security, the Secretary of Health and Human Services, and transportation security stakeholders.
(b)BriefingNot later than 180 days after the date of the enactment of this Act, the Administrator shall brief the appropriate congressional committees on the following: (1)The analysis required under subsection (a).
(2)Technologies necessary to combat public health threats at security screening checkpoints to better protect from future public health threats TSA personnel, passengers, aviation workers, and other personnel authorized to access the sterile area of an airport through such checkpoints, and the estimated cost of technology investments needed to fully implement across the aviation system solutions to such threats. (3)Policies and procedures implemented by TSA and transportation security stakeholders to protect from public health threats TSA personnel, passengers, aviation workers, and other personnel authorized to access the sterile area through the security screening checkpoints, as well as future plans for additional measures relating to such protection.
(4)The role of TSA in establishing priorities, developing solutions, and coordinating and sharing information with relevant domestic and international entities during a public health threat to the transportation security system, and how TSA can improve its leadership role in such areas. Passed the House of Representatives July 20, 2021.Cheryl L. Johnson,Clerk.  